Filed 5/11/22 P. v. Woodward CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Nevada)
                                                            ----




    THE PEOPLE,                                                                                C094232

                    Plaintiff and Respondent,                                     (Super. Ct. No. F17000394)

           v.

    STEPHEN NICHOLAS WOODWARD, JR.,

                    Defendant and Appellant.




         In July 2018, a jury found defendant Stephen Nicholas Woodward, Jr., guilty of
corporal injury to a spouse, false imprisonment, attempted second degree robbery, and
assault with a deadly weapon. The jury also found true: (1) that -- as to all four counts --
defendant personally inflicted great bodily injury on the victim within the meaning of
Penal Code1 section 12022.7, subdivision (e); and (2) that during the commission of




1        Further undesignated section references are to the Penal Code.

                                                             1
corporal injury to his spouse, defendant personally used a baseball bat as a deadly
weapon within the meaning of section 12022, subdivision (b)(1).
       In August 2018, the trial court imposed an aggregate sentence of nine years in
state prison, consisting of: (1) the upper term of four years for the corporal injury
offense; (2) the middle term of four years for the great bodily injury enhancement to the
corporal injury offense; and (3) one year for the deadly weapon enhancement to the
corporal injury offense. The trial court imposed a concurrent sentence on the attempted
robbery offense, and -- pursuant to section 654 -- imposed and stayed sentences for the
remaining offenses.
       The trial court calculated 284 days of credit and ordered defendant to pay a $300
restitution fine, a suspended parole revocation restitution fine of $300, $160 in court
operations assessments, $120 in court facility fees, and a booking fee of $25.
       Defendant did not appeal.
       In May 2020, a correctional case records analyst at the California Department of
Corrections and Rehabilitation (Department) sent correspondence to the trial court,
observing, inter alia, that the sentence imposed for the attempted robbery offense was
unlawful. (See § 213, subd. (b) [“Notwithstanding [§] 664, attempted robbery in
violation of paragraph (2) of subdivision (a) is punishable by imprisonment in the state
prison”].)
       In April 2021, the trial court held a resentencing hearing in light of the
correspondence from the Department. Before hearing from the parties, the trial court
explained its “intended” sentence of nine years for the offense of corporal injury to a
spouse and associated enhancements. Defense counsel said he had “no issue with [the
trial court’s] calculations,” but explained defendant was “asking the [trial] [c]ourt to not
impose the personal use” of a deadly weapon enhancement. Defendant explained he
“agree[d] to the eight years with the [great bodily injury] enhancement.” But he
disagreed with imposition of “th[e] personal use of a deadly weapon enhancement

                                              2
because . . . [his] trial transcript” indicated that his wife “brought the bat and attacked
[defendant] with the bat first.”
       The trial court was not persuaded. “I’m not going to substitute my judgment for
that of the jury when they found that to be true. That’s why I believe it’s appropriate in
the resentencing to include that.”
       Accordingly, and though the trial court imposed a different concurrent term for the
attempted robbery offense, the trial court again imposed an aggregate sentence of nine
years in state prison -- again consisting of the upper term of four years for the corporal
injury offense, the middle term of four years for the great bodily injury enhancement, and
one year for the deadly weapon enhancement. The trial court also again imposed and
stayed pursuant to section 654 sentences for the remaining offenses.
       The trial court again ordered defendant to pay a $300 restitution fine, a suspended
parole revocation restitution fine of $300, $160 in court operations assessments, $120 in
court facility fees, and a booking fee of $25. Also, the parties “stipulate[d] . . . to” “284
total credits” “that were previously pronounced” at defendant’s 2018 sentencing.
       Defendant timely appealed.
                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days have elapsed, and
defendant has not filed a supplemental brief.
       Having undertaken an examination of the record pursuant to Wende, we conclude
the trial court’s imposition of a $25 booking fee must be vacated. The Legislature has
since repealed and replaced Government Code section 29550 so that it no longer permits
costs of that statute to be collected from defendants. (Gov. Code, § 29550, Assem. Bill

                                               3
No. 1869 (2019-2020 Reg. Sess.) §§ 22, 23.) It also enacted laws rendering imposed but
unpaid booking fees as of July 1, 2021, uncollectible. (§ 6111; see People v. Lopez-Vinck
(2021) 68 Cal.App.5th 945, 952-953.) Not only are any fees imposed under Government
Code section 29550 that remain unpaid on and after July 1, 2021, unenforceable and
uncollectible, but also any portion of a judgment imposing those costs “ ‘shall be
vacated.’ ” (Lopez-Vinck, at p. 953, quoting § 6111, subd. (a).)
       Further, pursuant to section 2900.1, when a defendant has served a portion of a
sentence imposed based upon a judgment which is subsequently modified during the term
of imprisonment, the time served “shall be credited upon any subsequent sentence he may
receive upon a new commitment for the same criminal act . . . .” When a defendant is
resentenced, all actual time spent in custody, whether in jail or prison, should be credited
against the modified sentence, and such credit should be reflected in the amended abstract
of judgment. (See People v. Buckhalter (2001) 26 Cal.4th 20, 37, 41.) This is not to say,
however, that a defendant is entitled to additional credits for good behavior as a
presentence detainee. Once a defendant is sentenced and committed to prison, he
remains in the custody of the Department, serving time against his ultimate sentence,
despite any later resentencing. (Id. at p. 40.)
       Upon resentencing defendant on April 8, 2021, the trial court failed to recalculate
defendant’s total custody credits and replace the sentencing date on the abstract -- August
20, 2018 -- with the date of the resentencing. Under section 2900.1 and Buckhalter, the
trial court should have done so. We calculate the additional credits owed to defendant as
963 days.
       We are otherwise satisfied no arguable issues exist and defendant’s counsel has
fully satisfied his responsibilities under Wende.
                                       DISPOSITION
       The $25 booking fee pursuant to Government Code section 29550 is vacated. The
judgment is further modified to award defendant an additional 963 days of actual credits,

                                              4
for a total of 1,210 actual credits and 1,247 total credits. The 37 days of conduct credits
reflected in the abstract of judgment remain the same. We further correct the abstract of
judgment to reflect the date of defendant’s hearing as April 8, 2021. As modified, the
judgment is affirmed. The trial court is directed to forward a corrected abstract of
judgment to the Department.



                                                  /s/
                                                  Robie, J.



We concur:



/s/
Blease, Acting P. J.



/s/
Renner, J.




                                             5